In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00082-CR



        MICHAEL ALLEN COKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 1927358




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Appellant Michael Allen Coker has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      September 29, 2020
Date Decided:        September 30, 2020

Do Not Publish




                                              2